Exhibit LANDAMERICA FINANCIAL GROUP, INC. AMENDED AND RESTATED EXECUTIVE OFFICER INCENTIVE PLAN 1.Purpose. The purposes of the Plan are to promote the success of the Company; to provide designated Executive Officers with an opportunity to receive incentive compensation dependent upon that success; to attract, retain and motivate such individuals; and to provide Awards that are “qualified performance-based compensation” under Section 162(m) of the Code. 2.Definitions. “Award” means an incentive award made pursuant to the Plan. “Award Formula” means one or more objective formulas or standards established by the Committee for purposes of determining an Award based on the level of performance with respect to one or more Performance Goals.Award Formulas may vary from Performance Period to Performance Period and from Participant to Participant and may be established on a stand-alone basis, in tandem or in the alternative. “Award
